Concurring and Dissenting Opinion by
Judge Wilkinson, Jr.:
I concur with the majority opinion insofar as it affirms the decision of the Common Pleas Court for I would affirm the entire Decree. In my opinion, the abuse to be avoided by rejecting this bid will not be avoided if the next lower bidder does not receive the contract. I cannot bring myself to believe that the City of Philadelphia, absent fraud, collusion, bad faith or arbitrary action can now exercise its right to reject and perhaps rebid today a contract on which it received a $2,288,340 bid in June of 1977.